 NORTH KINGSTOWN NURSING CARE CENTER, INC.409North Kingstown Nursing Care Center, Inc. andUnited Health Care Employees, a Division ofthe Rhode Island Worker's Union, Local 76,Service Employees International Union, AFL-CIO. Case -CA-16018March 13, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on May 2, 1979, and amend-ed on June 8, 1979, by United Health Care Em-ployees, a Division of the Rhode Island Worker'sUnion, Local 76, Service Employees InternationalUnion, AFL-CIO, herein called the Union, andduly served on North Kingstown Nursing CareCenter, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 1, issueda complaint on June 14, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding. Respondent failed to filean answer to the complaint.On January 2, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on January 7, 1980, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent did not file a response to theBoard's Notice to Show Cause and the avermentsof the Motion for Summary Judgment stand uncon-troverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is without248 NLRB No. 17knowlege, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegations in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless ananswer was filed to the complaint within 10 daysfrom the service thereof "all of the allegations inthe Complaint shall be deemed to be admitted to betrue and may be so found by the Board." Further,according to the Motion for Summary Judgment,counsel for the General Counsel informed Respon-dent by letter on November 30, 1979, that it had anadditional 10 days from the date of the service ofthe letter to file an answer, and if it did not do sowithin the 10-day period, summary judgmentwould be sought. As noted above, Respondentfailed to answer the complaint or respond to theNotice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile an answer, the allegations of the complaint aredeemed admitted and are found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Rhode Island corporation, with itsprincipal office and place of business at 990 TenRod Road, North Kingstown, Rhode Island (hereincalled the North Kingstown facility), is now andcontinuously has been engaged at said facility inthe operation of a nursing home. Annually, Re-spondent receives at its North Kingstown facilitymedical supplies, materials, and equipment valuedin excess of $50,000 directly from points locatedoutside the State of Rhode Island. Respondent'sannual gross volume of business exceeds $100,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDUnited Health Care Employees, a Division of theRhode Island Worker's Union, Local 76, ServiceEmployees International Union, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regularly scheduled part-timeemployees including registered nurses, licensedpractical nurses, nurses aides, orderlies, house-keeping employees, dietary employees, cooks,maintenance employees, laundry employeesand clerical employees employed by the Re-spondent at its North Kingstown facility butexcluding managerial employees, director ofnursing, guards and supervisors as defined inSection 2(11) of the Act.The Union has been the collective-bargainingrepresentative of the employees in said unit sinceOctober 11, 1977, when it was certified by theBoard's Regional Director for Region I followinga secret-ballot election, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Refusals To BargainOn or about February 10, March 20, April 16,and May 11, 1979, the Union requested that Re-spondent meet to negotiate and discuss rates ofpay, hours of employment, and other conditions ofemployment. Since on or about February 10, 1979,and at all times thereafter, Respondent has failedand refused and continues to fail and refuse to meetwith the Union to negotiate and discuss rates ofpay, hours of employment, and other conditions ofemployment.Since on or about February 10, 1979, Respon-dent has conditioned meeting with the Union onthe presence of employees at negotiation sessions.On or about May 11, 1979, the Union requestedRespondent to furnish to the Union information re-lating to Respondent's reimbursement rate andcensus figures, which is relevant and necessary tothe Union's role as the exclusive bargaining repre-sentative of the employees in the above-describedappropriate unit. Since that date, and at all timesthereafter, Respondent has failed and refused andcontinues to fail and refuse to furnish the Unionwith this information.Accordingly, we find that, by the conduct de-scribed in each of the preceding paragraphs, Re-spondent has engaged in and is engaging in unfairlabor practices with the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. North Kingstown Nursing Care Center, Inc.,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. United Health Care Employees, a Division ofthe Rhode Island Worker's Union, Local 76, Ser-vice Employees International Union, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All full-time and regularly scheduled part-timeemployees including registered nurses, licensedpractical nurses, nurses aides, orderlies, housekeep-ing employees, dietary employees, cooks, mainte-nance employees, laundry employees and clericalemployees employed by Respondent at its NorthKingstown facility but excluding managerial em-ployees, director of nursing, guards and supervisorsas defined in Section 2(11) of the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since October 11, 1977, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act. NORTH KINGSTOWN NURSING CARE CENTER, INC.4115. By refusing, on or about February 10, March20, April 16, and May 11, 1979, and at all timesthereafter, to meet with the Union to negotiate anddiscuss rates of pay, hours of employment, andother conditions of employment; by conditioning,since on or about February 10, 1979, meeting withthe Union on the presence of employees at negotia-tion sessions; and by refusing, since on or aboutMay 11, 1979, to furnish the Union with informa-tion relating to Respondent's reimbursement rateand census figures, which is relevant and necessaryto the Union's role as the exclusive bargaining rep-resentative of the employees in the unit found ap-propriate herein, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,North Kingstown Nursing Care Center, Inc.,North Kingstown, Rhode Island, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to meet to negotiate and discussrates of pay, hours of employement, and other con-ditions of employment with United Health CareEmployees, a Division of the Rhode Island Work-er's Union, Local 76, Service Employees Interna-tional Union, AFL-CIO, as the certified and exclu-sive collective-bargaining representative of its em-ployees in the following appropriate unit:All full-time and regularly scheduled part-timeemployees including registered nurses, licensedpractical nurses, nurses aides, orderlies, house-keeping employees, dietary employees, cooks,maintenance employees, laundry employeesand clerical employees employed by the Re-spondent at its North Kingstown facility butexcluding managerial employees, director ofnursing, guards and supervisors as defined inSection 2(11) of the Act.(b) Conditioning meeting with the Union on thepresence of employees at the negotiation sessions.(c) Refusing to furnish the Union with informa-tion relating to its reimbursement rate and censusfigures, which is relevant and necessary to theUnion's role as the exclusive bargaining representa-tive of the employees in the appropriate unit.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentative of all employees in the aforesaid ap-propriate unit with respect to rates of pay, hours ofemployment, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Upon request, furnish the Union with infor-mation relating to its reimbursement rate andcensus figures, which is relevant and necessary tothe Union's role as the exclusive bargaining repre-sentative of the employees in the unit found appro-priate herein.(c) Post at its North Kingstown, Rhode Island,facility copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to meet to negotiateand discuss rates of pay, hours of employment,and other conditions of employment withUnited Health Care Employees, a Division ofthe Rhode Island Worker's Union, Local 76,Service Employees International Union, AFL-CIO, as the certified and exclusive bargainingrepresentative of our employees in the follow-ing appropriate unit: 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regularly scheduled part-time employees including registered nurses,licensed practical nurses, nurses aides, order-lies, housekeeping employees, dietary em-ployees, cooks, maintenance employees,laundry employees and clerical employeesemployed by us at our North Kingstown fa-cility but excluding managerial employees,director of nursing, guards and supervisorsas defined in Section 2(11) of the Act.WE WILL NOT condition meeting with theUnion on the presence of employees at the ne-gotiation sessions.WE WILL NOT refuse to furnish the Unionwith information relating to our reimburse-ment rate and census figures, which is relevantand necessary to the Union's role as the exclu-sive bargaining representative of the employ-ees in the above unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain collectivelywith the above-named labor organization asthe exclusive representative of all employees inthe above appropriate unit with respect torates of pay, hours of employment, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such under-standing in a signed agreement.WE WILL, upon request, furnish the Unionwith information relating to our reimburse-ment rate and census figures, which is relevantand necessary to the Union's role as the exclu-sive bargaining representative of the employ-ees in the above unit.NORTH KINGSTOWN NURSING CARECENTER, INC.